acknowledged significant advice may be disseminated internal_revenue_service memorandum cc el gl br2 bjuze gl-121602-97 acknowledged sca date feb to assistant regional_counsel gl western region cc wr from cc el gl br2 senior technician reviewer branch general litigation subject termination of installment agreements by service centers this responds to your request for advice dated date regarding the above-captioned matter you state that the taxpayer_advocate pacific-northwest has concerns regarding the ogden service center’s practice of terminating or defaulting installment_payment agreements in situations where the taxpayer does not agree to extend the collection statute_of_limitations letters used by the service_center to solicit statute extensions from taxpayers who have signed installment agreements state that enforcement action may be taken with no further notice if the enclosed waivers are not signed the taxpayer_advocate believes this practice is illegal and suggests that this practice be terminated you state that you agree with the taxpayer advocate’s analysis but are unsure whether other service centers follow this practice you ask for our advice whether this practice of terminating installment_payment agreements when the taxpayer refuses to extend the collection statute is legal disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of notice n this document may contain confidential information subject_to the attorney- client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working on the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether the service can terminate an installment_payment agreement for the sole reason that the taxpayer refuses to extend the collection statute_of_limitations gl-121602-97 gl-121602-97 conclusion the service may not terminate an existing installment_agreement for the sole reason that the taxpayer refuses to extend the collection statute_of_limitations the service may however determine at the onset not to accept an installment_agreement where the taxpayer refuses to sign a waiver form extending the collection statute expiration date csed for a reasonable period background under sec_6159 agreements for payment of tax_liability in installments the service is granted statutory authority to enter into a written installment_payment agreement allowing the taxpayer to satisfy a tax_liability by making scheduled periodic_payments sec_6159 the service generally enters into an installment_payment agreement when it determines that such agreement will facilitate collection of the tax owed sec_301_6159-1 an installment_payment agreement is effective from the date it is executed by the service until the date set forth in the agreement unless sooner terminated for cause by the service sec_6159 the service has the right to terminate an installment_payment agreement if the taxpayer fails to comply with specific terms of the agreement sec_6159 - in situations in which the service is authorized to terminate the agreement it must unless jeopardy exists provide the taxpayer with a minimum of days notice before taking the action sec_6159 the notice must contain a description of the specific reason for terminating the installment_agreement and if the taxpayer disagrees with the service's determination the taxpayer may request independent administrative review sec_6159 the day notice and administrative appeal provisions relating to termination of installment_payment agreements were codified in the taxpayer bill of right sec_2 tbor2 amendments to sec_6159 prior to the enactment of sec_6159 the service generally entered into installment_payment agreements with taxpayers who were unable to pay their delinquency in full if such taxpayers were able to make payments on the delinquent taxes and in addition pay current taxes as they became due see s rep no 100th cong 2d sess date because of the lack of uniformity in modifications and terminations of these agreements congress enacted sec_6159 in order to provide standards with respect to the termination of installment agreements executed by the service id this action by congress provided taxpayers a degree of predictability with regard to the payment of their financial obligations to the service gl-121602-97 on occasion an installment_agreement may have one or more periods in which the collection statute will expire prior to the term of the agreement in such situations you state that it is the current practice of the ogden service_center to terminate the agreement of a taxpayer who refuses to sign a statute extension even if the taxpayer is otherwise current on the installment_agreement in soliciting statute extensions for cases with a pending csed the letter from the service_center also advises the taxpayer that enforcement action may be taken without further notice if the enclosed waivers are not signed discussion under the current regulations the service has the discretion to accept or reject any proposed installment_payment agreement sec_301_6159-1 in exercising that discretion the service may require as a condition_precedent to entering into an installment_payment agreement that the taxpayer agree to a reasonable extension of the csed id while neither the statute nor the regulations define the term reasonable extension the service generally equates that term with a single extension of the csed for up to five years irm b service personnel to extend the csed a maximum of five years beyond of the year the current csed will expire where the service determines that a waiver form extending the csed is appropriate the taxpayer is advised that the installment_payment agreement will not be accepted unless the waiver is signed irm b the importance of protecting the csed while a taxpayer is making monthly installment_agreement payments is set forth in the general installment_agreement guidelines of the service see irm service personnel are instructed to consider these guidelines prior to accepting and executing an installment_payment agreement initially service personnel are instructed not to grant an installment_payment agreement unless it will be paid in full months before the csed irm handbook no accounts resolution handbook sub- sub sec_942 service personnel are further instructed not to extend the statute if the projected date for full payment is at least one year before the csed irm a when the projected full payment_date is later than this personnel are instructed to either request a there are no irm provisions that allow service personnel to grant multiple or consecutive five-year extensions thus a reasonable extension may be incorporated into the terms of the installment_agreement but such extension is limited to a maximum of five years gl-121602-97 financial review within five years from the date of the agreement statute extensions will be reconsidered during the review or extend the statute for up to five years irm b however if the taxpayer refuses to extend the statute service personnel are instructed to either consider other collection avenues or on rare occasions recommend approval without csed protection if a determination is made that an installment_payment agreement is in the government's best interest irm b in those few instances when it is determined that the best interest of the government is to accept an installment_payment agreement without statute protection service personnel are directed to document the file and write the taxpayer's refusal to extend the statute on the installment_payment agreement form before submitting the agreement to a manager for approval irm c once an installment_payment agreement is formally accepted and executed the statute constrains the ability of the service to terminate the installment_payment agreement during its term unless the specific conditions permitting termination as set forth in sub sec_6159 - are implicated as expressed in the words of the statute congress intended that any installment_agreement entered into by the service shall remain in effect for the term of the agreement unless otherwise provided in subsection b sec_6159 sub sec_6159 thus contains the exclusive list of reasons for which an installment_payment agreement may be terminated by the service sec_301_6159-1 hence an installment_payment agreement may the specific terms of the installment_agreement are embodied and executed on form 433-d installment_agreement the terms set forth in form 433-d must comport with the statute and the regulations see generally 610_fsupp_217 s d fla accordingly there is no language in form 433-d allowing the service to terminate an installment_agreement on the grounds that the taxpayer refuses to extend the csed an installment_payment agreement may be terminated if a taxpayer provides inaccurate or incomplete information fails to timely pay an installment accrues additional liabilities fails to comply with a request for a current financial statement has a significant change in financial condition or if the service determines that collection is in jeopardy sec_6159 - sec_301_6159-1 gl-121602-97 not be terminated for a reason not authorized by the statute or the underlying regulations none of the statutory provisions in sub sec_6159 or any other provision in the statute or the applicable regulations authorizes an installment_agreement to be terminated solely because the taxpayer refuses to extend the collection statute an installment_agreement is not a contract because the taxpayer furnishes no consideration in exchange for the service's promise to defer its right to payment the taxpayer's promise is gratuitous since he or she merely agrees to pay in installments that which he or she is already legally obligated to pay thus for all practical purposes when the taxpayer agrees to be bound by the terms and conditions included in the installment_payment agreement his compliance with the agreement is voluntary while it may be in the best interest of the taxpayer to fulfill the terms of the installment_payment agreement a default by the taxpayer will not permit the service to obtain judicial enforcement of the agreement the service's remedy is to terminate the installment_payment agreement pursuant to the conditions codified in sec_6159 and pursue administrative collection action against the taxpayer therefore inserting a statute extension provision as an additional condition on the form 433-d would not be helpful since the waiver would only be binding on the taxpayer to the extent the installment_payment agreement is in effect based on the foregoing the practice of terminating installment_payment agreements solely because the taxpayer refuses to extend the csed is not countenanced by the statute the regulations or the applicable irm provisions moreover this unsanctioned practice may be deemed an unauthorized collection action which subjects the service to an award of civil damages see sec_7433 hence it is strongly recommended that the service centers discontinue such practice under sec_6159 the district_director may terminate any installment_agreement if the collection of the tax is in jeopardy even though termination under such circumstance is not automatic the district_director may take action to terminate the installment_agreement if the taxpayer refuses to extend the collection statute in jeopardy situations sec_6159 sec_301 c however the action to terminate is based on the jeopardy status rather than on the taxpayer's refusal to extend the statute the mere refusal to extend the statute does not by itself create a jeopardy situation see irm p- gl-121602-97 if you have any questions concerning this memorandum please contact barton j uze at joseph w clark cc executive office of service_center operations t e attn dan azzato new carrollton stop c4 - executive office of customer service operations t c attn ron watson headquarters room director office of field programs cp co c fp
